Name: Commission Regulation (EC) No 2212/94 of 12 September 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/513 . 9 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2212/94 of 12 September 1994 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 6 365 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 12 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . I4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108. No L 238/6 Official Journal of the European Communities 13. 9 . 94 ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 528/94 (Lot A); 529/94 (Lot B); 530/94 (Lot C); 531 /94 (Lot D) 2. Programme : 1994 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A ; fax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Lot A : Ashdod : West Bank, PO Box 19149, Jerusalem (tel. 972(2)89 05 55 ; telex 26194 , UNRWA IL ; fax 972 (2) 8 1 65 64) Lot B : Latakia : PO Box 4313, Damascus, SAR (tel. 963(11)66 0217 ; telex 412006 UNRWA SY ; fax 963 (1 1 ) 24 75 13) Lot C : Beirut : PO Box 947, Beirut, Lebanon (tel. 86 31 32 ; telex 21430 UNRWA LE ; fax 87 1 1 45 02 32 (via satellite)) Lot D : Amman : PO Box 484, Amman, Jordan (tel. 962 (6) 74 19 14 / 77 22 26 ; telex 23402 UNRWA JFO JO ; fax 962 (6) 68 54 76) 5. Place or country of destination (*) :  Lot A : Israel  Lot B : Syria  Lot C : Lebanon  Lot D : Jordan 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) ( ®) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA ( 1 ) (b)) 8 . Total quantity : 1 140 tonnes 9 . Number of lots : four (Lot A : 600 tonnes ; Lot B : 140 tonnes ; Lot C : 200 tonnes ; Lot D : 200 tonnes) 10. Packaging and marking (&lt;) (10) ( ») : OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA(2)(1), IILA (2) (3) and IIIA (3)) Metal casks Markings in English Supplementary markings : Lot D : 'Expiry date : ' (date of manufacture + two years) 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : Lots A, B : free at port of landing  landed ; Lots C, D : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot A : Ashdod ; Lot B : Latakia 1 6. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA depots in Beirut, Lebanon ; Lot D : UNRWA depots in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17  30. 10. 1994 18. Deadline for the supply : Lots A, B : 20. 11 . 1994 ; Lots C, D : 27. 11 . 1994 19. Procedure for determining the costs of supply (4) : tendering procedure 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 9 . 1994 13. 9 . 94 Official Journal of the European Communities No L 238/7 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 10  13. 11 . 1994 (c) deadline for the supply : Lots A, B : 4. 12. 1994 ; lots C, D : 11 . 12. 1994 22. Amount of tendering security : ECU 15 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brussels (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer :  13 . 9 . 94No L 238/8 Official Journal of the European Communities LOT E 1 . Operation Nos ('): 584/94 (El ); 585/94 (E2) 2. Programme : 1994 3 . Recipient (2): Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient 0 : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Egypt (El ); Algeria (E2) 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) (9) ( l2) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA 0&gt;(b » 8 . Total quantity : 225 tonnes net 9 . Number of lots : one in two parts (El : 210 tonnes ; E2 : 15 tonnes) 10 . Packaging and marking (6) (") : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA (2) ( 1 ), IIIA. (2) (3) and IILA (3)) Five-litre metal canisters without cardboard cross-pieces Markings in French (E2) and English (El ) Supplementary markings : 'Expiry date : . . .' (El ) 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 24. 10  13. 11 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 9 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10 . 1994 (b) period for making the goods available at the port of shipment : 7  27. 11 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brussels (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 238/913 . 9. 94 Official Journal of the European Communities LOTS F and G 1 . Operation Nos (') : 1707/93 (Lot F); 1708/93 (Lot G) 2. Programme : 1993 3. Recipient ^): Egypt 4. Representative of the recipient : Ambassade de la RÃ ©publique Arabe d'Egypte, section commerciale, 522 avenue Louise, B-1050 Bruxelles (tel . (32 2)647 32 27, telex 64809 COMRAU B, fax (32 2) 646 45 09) 5. Place or country of destination (*) : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3)(12) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (1 ) (b)) 8 . Total quantity : 4 000 tonnes net 9 . Number of lots : two (Lot F : 2 000 tonnes ; Lot G : 2 000 tonnes) 10 . Packaging and marking (*): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA (2) (2) (Lot F), IIIA (2) ( 1 ) (Lot G), III.A (2) (3) and IIIA (3));  Lot F : one-litre PET bottles without cardboard crosspieces  Lot G : metal casks (10) Markings in English 11 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply (8) : free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment stage : Lot F : 24. 10  6. 11 . 1994 : Lot G : 21 . 11  4. 12. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 9 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10. 1994 (b) period for making the goods available (fob stowed) at the port of shipment : Lot F : 7  20 . 11 . 1994 ; Lot G : 5  18 . 12. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  13 . 9 . 94No L 238/ 10 Official Journal of the European Communities LOT H 1 . Operation No ('): 1713/93 2. Programme : 1993 3. Recipient ^): Yemen 4. Representative of the recipient : General Corporation for Foreign Trade and Grains, Sanaa, Baghdad Street, PO Box 710. Contact person : Dr Yahia S. Al'anssi, General Manager (tel. 20 23 45/356/479 ; fax 202 511 ; telex 2262 / 2848 / 2349 A/B GCFTG) 5. Place or country of destination (*) : Yemen 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IILA (1 ) (b)) 8 . Total quantity : 1 000 tonnes net 9. Number of lots : one 10. Packaging and marking (6) : see OJ No C 114, 29 . 4. 1991 , p . 1 (under IILA (2) (1 ), IILA (2) (3) and III.A (3)) :  five-litre metal canister, without cardboard crosspieces  markings in English 11 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements . 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Hodeida 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 10  13 . 11 . 1994 18 . Deadline for die supply : 4. 12. 1994 19 . Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 27. 9 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  27. 11 . 1994 (c) deadline for the supply : 18 . 12. 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  13 . 9 . 94 Official Journal of the European Communities No L 238/11 Notes : ( ¢) The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine- 131 levels . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29 . 4. 1991 , p. 33. 0 Notwithstanding OJ No C 114, point III.A (3) (c) is replaced by the following : 'the words "European Community"'. Q The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (8) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) 2200/87, the price tendered must include all loading, handling and stowage costs. (9) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. Lot B : The sanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. (,0) By way of derogation from OJ No C 114 : 190 to 200-litre/kilo metal casks. The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base (10/9/ 10). (") Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 X 3 mm). The successful tenderer must seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), the number of which is to be provided to the recipient's forwarder. (u) The following documents must be legalized by the diplomatic representation in the country of origin of the goods :  radioactivity certificate (Lots F, G and El ),  certificate of origin (Lots F, G and El ). (I3) Lots C and D : shipment to take place in 20-foot-containers .